Exhibit 32.1 CERTIFICATION In connection with the quarterly report on Form 10-Q of CYBRA Corporation. (the “Company”) for the period ended September 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Harold Brand, Chief Executive Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title18, Chapter63, Section1350 of the United States Code, that to the best of my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 18, 2010 /s/ Harold Brand Harold Brand Chief Executive Officer
